Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/30/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see Remarks, filed 8/30/2022, with respect to the previous objections to claims 3, 12-13 have been fully considered and are persuasive.  Applicant has amended the claims to obviate the issues.  The previous objections to claims 3, 12-13 have been withdrawn. 

Applicant's arguments filed 8/30/2022 regarding the previous 112(b) rejection of claim 14 have been fully considered but they are not persuasive.
Applicant argues amendment to claim 14 obviates the issue.  
Examiner respectfully disagrees.  The term “air brake assembly” is not modified by structure and would not be understood by one of ordinary skill in the art under broadest reasonable interpretation.  

Applicant's arguments filed 8/30/2022 regarding the previous 102/103 rejection of claim 1 under Haltmayer have been fully considered but they are not persuasive.

Applicant argues Haltmayer’s locking plate 47 or locking elements 49 do not extend in a longitudinal direction of the drain hose 9 (see Applicant’s arguments, top of page 9).
Examiner respectfully disagrees.  Applicant’s argument is not commensurate with the scope of the claim, which requires the first coupler comprises an insertion part provided to extend in a longitudinal direction of the first coupler (not the entire drain hose/drain hose assembly, but more particularly, the first coupler).  Examiner cannot infer limitations from the specification into the claims.  


Applicant appears to argue Kim in that Kim’s installation bracket 35 can be damaged and has different function than the first coupler (see Applicant’s arguments, bottom of page 9)  
Examiner respectfully disagrees.  Examiner is not clear to Applicant’s argument, as whether it can be damaged is an assertion and could depend on use/misuse of the apparatus.  Regarding any differences in structure or function, these must be captured in the claim language.  Examiner notes that when judging functionality, Examiner would generally be judging for capability of the apparatus.  

Applicant appears to argue/denote differences between Kim (see Applicant’s arguments, pages 10-12).  
Examiner respectfully disagrees.  Examiner cannot discern which specific limitation Applicant is arguing and requires clarification as to Applicant’s arguments.  Applicant appears to compare/identify differences between Kim and the disclosed invention, but Examiner requires Applicant compare the prior art with the claimed invention and any particular claim limitations that are deemed to not be met.  Additionally, Applicant’s arguments regarding the “through portion” are not commensurate in scope with the claims, as the through portion is not claimed (only the seating portion is).  

Examiner’s Comment
Examiner requires clarification regarding the air brake assembly of claim 14.  

Additionally, to clarify the prior art rejection basis, Examiner considers there to be two interpretations of the first coupler regarding Haltmayer: 1) the first rejection basis pertains to interpreting Haltmayer’s locking plate 47 and locking elements 49 as constituting the first coupler, and 2) the second rejection basis pertains to modifying Haltmayer’s retaining clips 17 with the coupling arrangement as taught by Kim to read on the first coupler.  
The second interpretation is applied in claim 5.  

Claim Objections
Claim 1 objected to because of the following informalities:  on line 9, “on which” should be “in which”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: claim 14 recites “an air brake assembly” but does not appear to assign any particular structure.  Examiner does not consider this term would be interpreted under 112(f), and Examiner does not consider one of ordinary skill in the art would understand what structure would be required under broadest reasonable interpretation. 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 7, 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Haltmayer et al. (US 20090266427, “Haltmayer”) or, in the alternative, under 35 U.S.C. 103 as obvious over Haltmayer in view of Kim (KR 20080064763).
Haltmayer teaches a dishwasher comprising the following of claim 1:

For Claim 1:
A dishwasher comprising: 
a main body (see [0018].  refer to “housing exterior walls”); 
a tub provided inside the main body and configured to form a washing chamber (see Figures 1-3, washing container 1); 
a machine room formed under the tub (see Figures 1-3, appliance base 11); 
a drain hose assembly configured to discharge washing water stored in the washing chamber (see Figures 1-3, drain hose 9); and 
a hose fixer disposed on a side surface of the tub and configured to fix at least a part of the drain hose assembly (see Figures 1-3, retaining clips 17.  refer to top most clip 17), 
wherein the drain hose assembly comprises a hose body forming a flow path on which the washing water flows, a first coupler configured to surround at least a part of the hose body and coupled to one side of the machine room, and a second coupler coupled to the hose fixer (see Figures 1-3, drain hose 9, locking plate 47, locking elements 49.  [0028]). Examiner interprets locking plate 47/locking elements 49 as the first coupler, and the portion of the body of the drain hose coupled to retaining clips 17 as the second coupler.  If this interpretation of the second coupler is challenged, Examiner refers below to modification by Kim regarding a connector, and 
wherein the first coupler comprises an insertion part provided to extend in a longitudinal direction of the first coupler and to be inserted into a slit formed in one side of the machine room (see Figures 1-3, appliance base 11, feed-through aperture 35, locking plate 47), and
wherein the machine room comprises a seating portion configured to have a predetermined distance in the longitudinal direction of the first coupler to support the drain hose assembly inside the main body and having the slit (see Figures 1-3, holding element 23, feed-through aperture 35).

If the body of the drain hose 9 reading on the second coupler is challenged, Examiner considers it is well-known to use connectors and refers to Kim as teaching coupling a drain hose to an installation bracket via a connector/connection pipe (see Kim’s Figures 1-4, housing 10, installation hole 10b, locking projections 10c, drain hoses 31 & 32, hose connection pipe 34, installation bracket 35, support parts 35a, first locking jaw 35b, second locking jaw 35c, fastening hole 35d).  Using an intermediate connector/connection pipe where Haltmayer’s drain hose 9 is clipped similar to where Kim’s drain hoses 31 & 32 are “clipped” via supports 35a would yield a predictable variation of Haltmayer (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Haltmayer and more particularly to use an intermediate connector/connection pipe where drain hose 9 is clipped by retaining clip(s) 17 because said modification would yield a predictable variation thereof in view of Kim.  

Modified Haltmayer teaches claim 1.
Modified Haltmayer also teaches the following:

For Claim 2:
The dishwasher of claim 1, wherein 
the first coupler is coupled to the one side of the machine room in an up and down direction with respect to a ground (see Haltmayer’s Figures 1-3, locking plate 47, locking elements 49.  [0028]).

For Claim 3:
The dishwasher of claim 1, 
wherein the machine room comprises a lower frame disposed below the tub and configured to form at least one side of the machine room (see Haltmayer’s Figures 1-3, appliance base 11), 
wherein the lower frame comprises a lower surface part configured to form a lower surface of the machine room, and a side surface part configured to form at least a part of a side surface of the machine room and provided to extend in an upward direction from the lower surface part (see Haltmayer’s Figures 1-3, appliance base 11, side walls 13.  refer to bottom and side walls 13 of appliance base 11), and 
wherein the side surface part includes the slit and the first coupler is coupled to the side surface part (see Haltmayer’s Figures 1-3, side walls 13, feed through aperture 35).

For Claim 7:
The dishwasher of claim 1, wherein 
the first coupler comprises a body configured to surround an outer circumferential surface of at least a part of the drain hose assembly (see Haltmayer’s Figures 1-3, refer to bottom portion of locking plate 47).

For Claim 10:
The dishwasher of claim 1, wherein 
the first coupler is attachable to or detachable from the drain hose assembly (see Haltmayer’s Figures 1-3, drain hose 9, locking plate 47, locking elements 49.  [0028]).

For Claim 11: 
The dishwasher of claim 1, wherein the drain hose assembly further comprises a first drain hose comprising a first end coupled to the washing chamber and a second end coupled to a first end of the first coupler, and a second drain hose comprising a first end connected to a second end of the first coupler and a second end connected to outside (see Haltmayer’s Figures 1-3, drain hose 9, external drain hose 31).  Examiner notes that “connected” and “coupled” are broad such that indirect connections/couplings can apply (e.g. both drain hoses are connected to the first coupler/locking plate 47 via drain hose 9, both drain hoses are connected to the outside via drain hose 31).

For Claim 12: 
The dishwasher of claim 11, 
wherein the second drain hose comprises an intermediate part comprising a first end to be connected to the first coupler and a second end to be connected to the second drain hose (see Haltmayer’s Figures 1-3, drain hose 9, line end 21).  Examiner interprets the bend at the end of drain hose 9 and terminating in line end 21 as the intermediate part, and
wherein the intermediate part is bent so that the first end of the intermediate part and the second end of the intermediate part are perpendicular to each other (refer directly above).  

For Claim 13: 
The dishwasher of claim 12, wherein the first coupler is formed of a material having a greater strength than a strength of the intermediate part (see Haltmayer’s Figures 1-3, line end 21, holding element 23, locking projections 34, locking plate 47. [0012], [0016], [0028]).  Haltmayer teaches holding element 23 includes a securing element (locking plate 47), and teaches holding element 23 is made of plastic. The line end 21 is elastically deformed by locking projections 34 of holding element 23.  The expectation would be that if the plastic of locking projections 34 are sufficiently strong to deform line end 21, then locking plate 47 (also part of the holding element 23) would likewise comprise of the same material/plastic and likewise be stronger than line end 21.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-6, & 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haltmayer et al. (US 20090266427, “Haltmayer”) in view of Kim (KR 20080064763) as applied to claim 3 above.
Haltmayer/modified Haltmayer teaches claim 3.
Haltmayer teaches the following except where underlined:

For Claim 4:
The dishwasher of claim 3, wherein 
the insertion part comprises a support hook hooked to an inside of the slit to prevent the insertion part from being separated from the slit when the insertion part is inserted into the slit (see Haltmayer’s Figures 1-3, locking elements 49.  [0028]).

Haltmayer teaches generic locking elements but does not appear to explicitly teach a support hook.  
Examiner however, considers support hooks as coupling elements as well-known in the art and refers again to Kim (see Kim’s Figures 1-4, housing 10, installation hole 10b, locking projections 10c, first locking jaw 35b, second locking jaw 35c).  Using locking jaws/hooks as taught by Kim for Haltmayer’s locking elements 49 constitutes a simple substitution of coupling elements (see MPEP 2143, "(B) Simple substitution of one known element for another to obtain predictable results”).


For Claim 5:
The dishwasher of claim 4, wherein 
the slit is provided to be cut out in an up and down direction with respect to a ground (see Haltmayer’s Figures 1-3, feed-through aperture 35), and 
the insertion part is inserted into the silt from an upper side of the slit to a lower side of the slit (see MPEP 2114, MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART).  Examiner considers locking plate 47 can be slid in such a fashion, but if challenged, Examiner refers below to Kim.

If further argued regarding that Haltmayer’s locking plate 47 cannot be installed in such a fashion (e.g. from upper side to lower side), Examiner considers as an alternative rejection basis, that making one of Haltmayer’s lower retaining clips 17 separable using Kim’s coupling arrangement would then read the first coupler rather than locking plate 47 (also see Examiner’s Comment).  
Kim teaches an installation bracket for a drain hose which is slid downwards using various locking projections/jaws (see Kim’s Figures 1-4, housing 10, installation hole 10b, locking projections 10c, drain hoses 31 & 32, hose connection pipe 34, installation bracket 35, support parts 35a, first locking jaw 35b, second locking jaw 35c, fastening hole 35d) .  Examiner compares Kim’s support parts 35a with Haltmayer’s retaining clips 17, particularly the lower ones.  Making Haltmayer’s retaining clips 17 separable using Kim’s coupling arrangement can be considered the obvious act of making separable (see MPEP 2144.04, “Making Separable”).
Regarding how modification by Kim would meet the first coupler limitations of claims 1, 3-4, Examiner notes that Kim’s installation bracket 35 and components thereof would read on the insertion part of claim 1, as the locking jaws 35b & 35c are a part of said bracket and are inserted.  As it would pertain to claim 3, the lower retaining clips 17 are located on the side wall 13 of appliance base 11 (though Examiner notes that the claim language is broad enough to be open to indirect coupling).  As it would pertain to claim 4, any of these locking jaws 35b & 35c would appear to read on the hooks and the “slit” would be the installation hole 10b.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Haltmayer and more particularly to make retaining clips 17 separable using Kim’s installation bracket coupling configuration because said modification is the obvious act of making separable.  

Modified Haltmayer teaches claim 5.
Modified Haltmayer also teaches the following:

For Claim 6:
The dishwasher of claim 5, wherein 
the first coupler further comprises a guide part configured to guide the insertion part to the slit when the insertion part is inserted into the slit (refer to claim 5 rejection in view of Kim and making separable.  see Kim’s Figure 2, first locking jaws 35b) , and 
wherein the side surface part further comprises a guide rail to which the guide part is inserted and slides in a downward direction toward the lower surface to guide the insertion part to be inserted into the slit from the upper side of the slit to the lower side of the slit (see Kim’s Figure 2, locking projections 10c).  If argued that locking projections 10c would not read on the rail or “inserted” aspect, Examiner considers Locking jaws 35b would read on a rail and accommodate insertion of locking projections 10c.  Reversing the coupling arrangement (e.g. place locking jaws 35b on the sidewall to project towards the installation bracket and to have the locking projections 10c project outwardly from the main body of installation bracket 35) is an obvious reversal of parts (see MPEP 2144.04, “Reversal of Parts”).  

Examiner considers the modification by Kim used in the claim 5 rejection regarding making separable would also read on claim 8, with Kim’s support parts 35a reading on the body:

For Claim 8:
The dishwasher of claim 7, wherein 
the first coupler further comprises a rib provided to extend from an outer circumferential surface of the body to the insertion part so as to connect the body to the insertion part (refer to claim 5 rejection.  see Kim’s Figure 2, support parts 35a.  refer to vertical walls/ribs located above support parts 35a that connect to the main body of installation bracket 35).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haltmayer et al. (US 20090266427, “Haltmayer”), or in the alternative, further in view of Kim (KR 20080064763) as applied to claim 1 above.
Haltmayer/modified Haltmayer teaches claim 1.
Haltmayer does not appear to teach the following:

For Claim 9:
The dishwasher of claim 1, wherein
the first coupler is integrally formed with the drain hose assembly.  

Examiner however, considers integrating locking plate 47 with drain hose 9 as the obvious act of making integral (see MPEP 2144.04, “Making Integral”).  To advance prosecution, Examiner considers this would be applicable in view of the claim 5 modification regarding Kim.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Haltmayer and more particularly for locking plate 47 to be made integral with drain hose 9 because said modification is the obvious act of making integral.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718